Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In line with the specification, the claim limitation "active material" is taken to refer to “any material that controllably alters or adds to the vaporization products of the device. Depending on the application, active materials can include, without limitation, plant material, minerals, deodorizing agents, fragrances, insect repellants, medications, and disinfectants and any material or structure containing or incorporating any of the foregoing,” as in Par. 00015 of the Specification. The examples include but are not limited to those set forth in claims 3 and 4.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the heating and vaporization of the second vaporizable liquid.” There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites “heating and vaporization of the second vaporizable liquid…followed by transport of the first vaporizable liquid…and heating and vaporization of the second vaporizable liquid.” Was this latter recitation of the second liquid intended instead to refer to the first liquid?
Claim 10 recites “sized to preferentially inhibit passage of the first liquid relative to the second liquid.” The term “preferentially” renders the claim indefinite because it is unclear whether the limitations following the phrase are necessarily part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 206603241 U, hereinafter “Jiang,” cited on IDS) in view of Monsees et al. (US 2014/0366898 A1, hereinafter “Monsees”).
Regarding claim 1, Jiang discloses a micro-vaporizer (see Fig. 2, reproduced below) comprising: 

    PNG
    media_image1.png
    557
    377
    media_image1.png
    Greyscale

an annular main body (110 and 140, together) defining a main body interior (inside 110); 

    PNG
    media_image2.png
    175
    432
    media_image2.png
    Greyscale

a vaporization chamber (Annotated Fig. 2 above) within the main body interior; 
a liquid delivery arrangement (defined as 122, 121, 124, and 111, as set forth below)
122) having an internal wick surface (the inner surface of wick 122) defining at least a portion of the vaporization chamber (as defined, the internal wick surface defines the vaporization chamber), 
a wick casing (121 and 124) having a circumferential casing wall (the wall of 121) surrounding the annular wick, the casing wall having a liquid flow opening (124) formed therethrough, and 
a liquid reservoir (111) surrounding the wick casing and configured for storage of at least one vaporizable liquid therein (Abstract: ”an oil storage section…is used for storing the tobacco tar,”), the liquid reservoir being in fluid communication with the wick via the liquid flow opening in the casing wall (as indicated in Fig. 2; see also Abstract); 
a heating element (123) disposed within the vaporization chamber, the heating element having a heating surface adjacent or in contact with at least a portion of the internal wick surface (Fig. 2) for heating and vaporizing vaporizable liquid at or near the internal wick surface (the intended use of the heater, this is not given additional patentable weight; but this is the function that the heating element of Jiang performs); 
an air flow passage (164 and 165) from one or more air intake openings (164) in the case wall to the vaporization chamber, the air flow passage providing a path for air from an external ambient environment to flow into the vaporization chamber for mixing with vaporized liquid to form a vaporization mixture (Fig. 2); and 
a vaporization mixture flow passage (141) extending from the vaporization chamber to an exit port.  
Monsees teaches, in a micro-vaporizer having a vaporization chamber (1/61, Fig. 1), a liquid delivery arrangement (Fig. 1) having a liquid reservoir (6 and 7), 
    PNG
    media_image3.png
    410
    389
    media_image3.png
    Greyscale

the liquid delivery arrangement being configured for sequential delivery of a plurality of vaporizable liquids to the vaporization chamber (Par. 0084 describes how the two liquid reservoirs 6 and 7 may have “different” “vaporizable materials.”). The advantage of having two liquid reservoirs is that it allows the first, second, or both liquids to be vaporized (see Abstract) or to be vaporized at different temperatures (Par. 0068) which improves the flexibility of the device. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Jiang by configuring the liquid delivery arrangement such that the liquid reservoir has two parts holding two different liquids (along with appropriate wicking mechanism for the second liquid in addition to the wick for the first liquid as set forth above) as taught by Monsees for the purpose of allowing multiple substances 
Regarding claim 2, Jiang discloses at least one of the (plurality of, in the modified Jiang-Monsees) vaporizable liquids comprises at least one active material (tobacco, see Jiang abstract).  
Regarding claim 3, Jiang discloses the at least one active material includes at least one flavorant (where tobacco is considered a flavorant as well as an active material.) (Note that Monsees also teaches flavorants in addition to other active materials such as nicotine and humectants, Par. 0068).  
Regarding claim 4, Jiang discloses at least one of active material includes tobacco (tobacco, see Jiang abstract).  
Regarding claim 5, Jiang fails to disclose the second vaporizable liquid. However, Monsees teaches the plurality of vaporizable liquids includes a first vaporizable liquid comprising a first active material at a first concentration (“the vaporizable material in the first compartment,” Par. 0068)  and a second vaporizable liquid comprising a second active material at a second concentration (the “vaporizable material in the second compartment,” Par. 0068, which may be “different” than the material in the first compartment, or may be “the same” as the material in the first compartment, Par. 0068). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Jiang by configuring the liquid delivery arrangement such that the liquid reservoir has a first and a second vaporizable liquid, as taught by Monsees, for the purpose of allowing multiple 
Regarding claim 7, as best understood, Jiang as modified by Monsees discloses the apparatus set forth above. Monsees further teaches a first vaporizable liquid stored in the reservoir (Monsees teaches the liquid in the reservoir 6 in compartment 114); and 
a second vaporizable liquid (the liquid in 7/214) stored in the (annular, in Jiang) wick (lower wick 9 of Monsees, corresponding to wick 122 of Jiang; since the liquid is transported to the respective wick, it is stored in the wick in addition to region 7), wherein 
continued or repeated activation of the heating element causes the heating and vaporization of the second vaporizable liquid in the vaporization chamber, followed by transport of the first vaporizable liquid from the reservoir to the vaporization chamber, and heating and vaporization of the second vaporizable liquid (this is the intended use of the device, of which the device of Jiang-Monsees is capable: repeated activation of the heating element of Jiang causes vaporization of the liquid in the wick, which is the second liquid, in the chamber, followed by transport of the liquid from the reservoir and further heating and vaporization of both the first and second liquids).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Jiang-Monsees by further configuring the apparatus such that the second vaporizable liquid is stored in the annular wick and heated and vaporized by the activation of the heating element, and while the first vaporizable liquid is stored in the reservoir, as taught by Monsees, for the purpose of allowing multiple substances, or substances with different parameters, to be included in the vapor, improving the flexibility of the device.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Monsees, as applied to claim 5 above, and further in view of Johnson et al. (US 2015/0351456 A1, hereinafter “Johnson.”)
Regarding claim 6, the modified Jiang discloses the micro-vaporizer set forth above; as set forth above, Monsees teaches the possibility of the first and second active materials being the same material, but both Jiang and Monsees fail to teach the first and second active materials being the same but having different concentrations. However, Johnson teaches, in a micro-vaporizer, a liquid delivery arrangement (as in e.g. Fig. 8A) a first vaporizable liquid (in 147, Fig. 8F) having a first active material (nicotine, Fig. 8F) and a second vaporizable liquid having a second active material (nicotine, Fig. 8F), wherein the first active material is the same as the second active material but the first concentration is different from the second concentration (both are nicotine in this example, but in different concentrations, Par. 0060).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Jiang by configuring the first and second active material to both be nicotine but have difference concentrations as taught by Johnson because this allows “the amount of nicotine provided…[to] be selected by the manufacturer, and ultimately the user, for different dosage forms of nicotine,” (Par. 0060).
Claims 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Monsees, as applied to claim 1 above, and further in view of Zuber et al. (US 2018/0029782 A1, hereinafter “Zuber”).
Regarding claim 8, the modified Jiang discloses the apparatus set forth above, but fails to disclose a second reservoir chamber. However, Monsees teaches a liquid reservoir having 
114) configured for receiving a first vaporizable liquid and 
a second reservoir chamber (214) configured for receiving a second vaporizable liquid (Par. 0084 describes how the two liquid reservoirs 6 and 7 may have “different” “vaporizable materials.”). 

    PNG
    media_image4.png
    241
    459
    media_image4.png
    Greyscale

the second reservoir chamber being positioned adjacent a liquid flow opening (Annotated figure above) so as to provide fluid communication between the second reservoir chamber and a wick (9 in figure above), and wherein the first reservoir chamber is divided from the second reservoir chamber by a annotated figure above) configured to inhibit passage of the first vaporizable liquid from the first reservoir chamber to the second reservoir chamber so long as the 14ATTORNEY DOCKET NO. 088327.0000009 second vaporizable fluid remains in contact with the barrier within the second reservoir chamber (Par. 0084 describes how the two chambers hold different materials and how one may be exhausted before the other. If the vaporizable material within one chamber, but not the other, can be exhausted, then by necessity the barrier between them at least partly inhibits passage of the first liquid to the second chamber).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Jiang by configuring the liquid delivery arrangement such that the liquid reservoir has a first and second reservoir chamber holding a first and second vaporizable 
Regarding the barrier being permeable, Jiang-Monsees is silent. However, Zuber discloses, in a micro-vaporizer having a first and second vaporizable chamber (30 and 32, Fig. 1), a barrier which is permeable (“vapour permeable element,” such as a “mesh” or “membrane,” Par. 0081). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Jiang by configuring the barrier of Jiang-Monsees to be permeable (vapor permeable) as taught by Monsees in order to allow the release of vapor when a pressure difference exceeds a threshold (Zuber Par. 0081).
Regarding claim 10, the modified Jiang discloses the permeable barrier comprises openings sized to (“preferentially”--see 112(b) above) inhibit passage of the first liquid relative to the second liquid (as set forth in claim 8 above, Monsees discloses a barrier which inhibits passage of the first liquid relative to the second; thus, the openings are sized to inhibit such passage. Furthermore, Zuber teaches an element which is vapor permeable, but not liquid permeable, as set forth above, and would perform the same function).  
Regarding claim 11, the modified Jiang discloses the permeable barrier comprises one of the set consisting of a mesh, a perforated membrane, and a porous fiber structure (at least mesh, see claim 8 above which references Par. 0081 of Zuber).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Monsees, and Zuber, as applied to claim 8 above, and further in view of Tucker (US 2014/0261488 A1).
Regarding claim 9, the modified Jiang discloses the apparatus set forth above. Monsees, as set forth in claim 1 above, discloses a first and second vaporizable liquid which may be different, but fails to explicitly disclose the second liquid having a viscosity lower than that of the first. However, Tucker teaches, in a micro-vaporization apparatus, a first and second vaporizable liquid (in 14a and 14b), wherein the first vaporizable liquid has a first viscosity and the second vaporizable liquid has a second viscosity that is lower than the first viscosity (Par. 0039: “the liquid supply reservoirs 14a,14b each contain a different liquid material having different viscosities. The first liquid supply reservoir 14a can include at least one flavor material. The second liquid supply reservoir 14b can include at least one tobacco derived ingredient, such as nicotine.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Jiang by configuring the two vaporizable liquids to be different, with one being a nicotine formula and one a flavoring formula, as contemplated by Monsees (as set forth with respect to claim 1 above), and furthermore wherein the second liquid has a viscosity lower than that of the first viscosity (for if one is lower, choosing the second to be lower is an obvious choice of one of two options readily made by one of ordinary skill in the art), as taught by Tucker, in order to allow both a nicotine formula and flavorant to be used (Tucker Par. 0039).
Allowable Subject Matter

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Li et al. (US 2016/0324216 A1, hereinafter “Li”) teaches a vaporizer with multiple vaporizable liquids in various structural configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/             Primary Examiner, Art Unit 3761